DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Re: Proposed Examiner’s Amendment
It is noted that on October 27, 2022 Examiner sent a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance, which proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.
Please be advised that lines 2-4 of proposed claim 4 should have read, “has a smaller width than a length of the table traveling portion in a direction extending along the first axis.”  
Please be advised that lines 2-3 of proposed claim 16 should have read, “each of the side members is provided with a respective reinforcing curved portion.”  

Election/Restrictions
Applicant’s election without traverse of Species I (The species of the machine tool shown within Figures 1-8 of the drawings, and which is described in detail under “First Embodiment” in at least paragraphs [0028] – [0066] of the specification) in the reply filed on 8/31/2022 is acknowledged.
Please note that no claims have been withdrawn, as elected Species I reads on each of claims 1-20 as presented in the current claim set filed on 5/29/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a machining unit” in claim 11 (noting that the term “machining” is a function, such that the claim recites a unit for performing the function of machining, but recites no additional structure to perform the function of machining).
“a machining unit” in claim 12 (noting that the term “machining” is a function, such that the claim recites a unit for performing the function of machining, but recites no additional structure to perform the function of machining).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 2-6 of claim 2 state, “the bed includes two side plates, the two oblique sides being respectively arranged at lower parts of the two side plates, and the two side plates include upper edges extending in parallel to each other and lower edges configuring two outer edges of the bottom surface, which is triangular.”  This limitation of claim 2 fails to comply with the written description requirement.
Regarding the drawings filed on 5/29/2019, Examiner directs attention to Figure 3.  Figure 3 shows therein the claimed two side plates (22, 22) of the bed (10) as well as the claimed two oblique sides (21, 21) that the bed (10) includes.  While the two side plates (22, 22) are seemingly shown as including upper edges extending parallel to each other, neither Figure 3 nor any of the other figures show the two side plates (22, 22) as including “lower edges configuring two outer edges of the bottom surface, which is triangular.”  Rather, as can best be seen within Figure 3, it is the two oblique sides (21, 21) that meet with the bottom plate (20) thereby configuring “two outer edges of the bottom surface, which is triangular.”  Figures 3 and 6 clearly show that the two side plates (22, 22) of the bed (10) and the bottom plate (20) of the bed (20) don’t meet/interface.  Thus, it is not seemingly possible for the two side plates (22, 22) to include “lower edges [that configure] two outer edges of the bottom surface, which is triangular.”  It is noted that each side plate (22) meets with a respective one (21) of the two oblique sides (21, 22) and forms a respective oblique edge therewith, the respective oblique edge being oblique with respect to vertical and horizontal planes.  This is apparent between Figures 3 and 6 of the drawings that were filed on 5/29/2019.  
Regarding the specification filed on 5/29/2019, Applicant discloses the following in paragraph [0034] thereof:
[0034] As shown in Fig. 3, the bottom plate 20 is triangular because of the arrangement of the lower side plates 21, which are the oblique sides. That is, the lower side plates 21 are configured and arranged such that the bottom plate 20 has a triangular shape. In other words, the lower side plates 21 are arranged to define the bottom plate 20 in a triangular shape. The lower edges of the two side plates, that is, the lower edges of the two lower side plates 21, configure two of the three outer edges (sides) of the triangular bottom plate 20. Thus, the bottom plate 20 includes two triangular tops located at the front part of the bottom plate 20 and the remaining one triangular top located at the rear part of the bottom plate 20. The three tops are provided with legs. That is, the two front tops are provided with front legs 31, and the rear top is provided with a rear leg 32. The two front legs 31 are located on a line parallel to the X-axis, and the rear leg 32 is located on a line that extends through the center of the two front legs 31 and is parallel to the Z-axis.

	As can be seen in the above excerpt, Applicant advises that the lower side plates (21) are the oblique sides.  These lower side plates (21) are the claimed oblique sides of claim 2, which are claimed as “being respectively arranged at lower parts of the two side plates.”  Noting this, paragraph [0034] clearly states that “the bottom plate 20 is triangular because of the arrangement of the lower side plates 21” and that “the lower edges of the two lower side plates 21, configure two of the three outer edges (sides) of the triangular bottom plate 20.”  This is contrast to claim 2 which sets forth that the two side plates (22, 22) (which are referred to by Applicant as two upper side plates 22 in at least paragraph [0033] of the specification) include “lower edges configuring two outer edges of the bottom surface, which is triangular.”  That is to say that claim 2 is setting forth that the two (upper) sides plates (22) include “lower edges configuring two outer edges of the bottom surface, which is triangular,” but the specification as filed on 5/29/2022 is disclosing within paragraph [0034] that it is the two oblique sides/lower side plates (21) (not the two (upper) sides plates (22)) that have lower edges that “configure two of the three outer edges (sides) of the triangular bottom plate 20.”  
	Based on the foregoing, neither the drawings nor the specification demonstrate that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-4 of claim 4 state, “wherein a portion of the bed located rearward from the table traveling portion has a smaller width than the table traveling portion in a direction extending along the first axis.”  This limitation is viewed to be vague and indefinite, since it is unclear if Applicant is setting forth that the claimed portion of the bed has a smaller width than an unclaimed width of the table traveling portion in a direction extending along the first axis, for example, or if instead the claimed portion of the bed has a smaller width than an unclaimed dimension, e.g. length, of the table traveling portion in a direction extending along the first axis, for example.  Please note that in Figure 1 it appears that the length (rather than the width) of the table traveling portion extends along the first axis.  
Lines 4-6 of claim 13 state, “two support members respectively arranged on opposite sides of an upper surface of the bed body, the support members each including the second support surface.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how two support members, which are arranged on opposite sides of the bed body, each include the singular support surface.  It is noted that Figures 2 and 5 show that each support member (14) includes a respective second support surface (52).  
Lines 1-2 of claim 16 state, “wherein an outer surface of each of the side members is provided with a reinforcing curved portion.”  This limitation is viewed to be vague and indefinite, because it is unclear if an outer surface of each of the claimed side members is provided with a respective reinforcing curved portion, or if each of the claimed side members is somehow provided with the same reinforcing curved portion.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi (JP 2007296602 A).  
Please note that Itabashi and an EPO Machine Translation of Itabashi was provided by Applicant on 12/23/2021.  The EPO Machine Translation of Itabashi is relied upon below.
Claim 1:  Figure 1 of Itabashi shows a machine tool comprising a bed comprising a lower part (1) with a bottom surface.  Regarding the bottom surface of the bed, it can best be seen in Figure 4.  
The machine tool further comprises legs (15, 15, 15), one leg (15) being arranged at each of three positions (A, A, A) of the bottom surface (see Figure 4).  
Lastly, as can be seen below in annotated Figure 1, the bed includes two oblique sides (20, 20) that are arranged such that the bottom surface has a triangular shape, as broadly claimed.  The lower part (1) of the bed has three first ribs (20, 20, 20), where two of the first ribs (20, 20) are the two oblique sides that are arranged such that the bottom surface has a triangular shape, while the last of the first ribs (20) is arranged such that it (20) is the base of the triangular shape.  It's noted that setting forth that the bottom “has a triangular shape,” only requires that the bottom surface include (in some way) a triangular shape.  Lastly, be advised that the triangular shape has been traced in dashed lines in annotated Figure 1 (next page) for Applicant’s reference.  

    PNG
    media_image1.png
    633
    604
    media_image1.png
    Greyscale

Claim 3:  The machine tool of Itabashi comprises a table traveling portion (4, 4, 5) that extends along a first axis (X-axis) such that the table traveling portion (4, 4, 5) extends from a front part to a rear part of the lower part (1) of the bed.  The machine tool further comprises a table (3) that is configured to support a workpiece (W), the table (3) being supported by the table traveling portion (4, 4, 5) such that the table moves along the first axis (X-axis).  
	Examiner reiterates that the machine tool includes three legs (15, 15, 15), one leg (15) being arranged at each of three positions (A, A, A) of the bottom surface.  
The three legs (15, 15, 15) include two front legs (15, 15) that are arranged at positions (A, A) corresponding to opposite left and right ends of the table traveling portion (4, 4, 5).  Said three legs (15, 15, 15) further include one rear leg (15) that is arranged rearward from a front end of the table traveling portion (4, 4, 5) and that is located on a line that extends through a center of the table traveling portion (4, 4, 5) in a (vertical) longitudinal direction, which extends orthogonal to the first axis (X-axis).  This will be explained momentarily.  
It is advised that the front end of the table traveling portion (4, 4, 5) is disposed toward an upper part (2), whereas a rear end of the table traveling portion (4, 4, 5) is disposed toward the rear part of the bottom part (1) of the bed, noting that said rear part is the portion of the bed at which bed notch (1a) is disposed.  (Bed notch (1a) can be seen in at least Figures 1 and 4).  
Examiner further advises that the rear leg (15), like a ball screw (5) of the table traveling portion (4, 4, 5), is centrally located between left and right sides/ends of the bed.  Note that the ball screw (5) is the center of the table traveling portion (4, 4, 5), since it is located between the two guides rails (4, 4) of the table traveling portion (4, 4, 5) with respect to a horizontal direction that extends along a second axis (Y-axis).  As such, the vertical longitudinal direction, which extends along a vertical Z-axis and thus orthogonal to the first axis, extends through each of the rear leg (15) and the ball screw (5) of the table traveling portion (4, 4, 5).  Thus, in this way, the rear leg (15) of Itabashi is located on a (vertical) line extending through a center (5) of the table traveling portion in a (vertical) longitudinal direction and is orthogonal to the first axis (X-axis).  

Claim 4:  As can be seen between Figures 3 and 4 of Itabashi, a portion of the bed that is located rearward of the table traveling portion (4, 4, 5), the portion of the bed being the surface (17) where the rear leg (15) is mounted, has a smaller width than a width of the table traveling portion (4, 4, 5) in a second (Y-axis) direction that extends along/beside/next to the first axis (X-axis).  Please note that the width of the table traveling portion (4, 4, 5) extends in the second direction from one guide rail (4) to the other guide rail (4) of the table traveling portion (4, 4, 5).  
Additionally/Alternatively, as can be seen between Figures 3 and 4 of Itabashi, a portion of the bed that is located rearward of the table traveling portion (4, 4, 5), the portion of the bed being the surface (17) where the rear leg (15) is mounted, has a smaller width than a length of the table traveling portion (4, 4, 5) in a direction that extends parallel to the first axis (X-axis).

Claim 5:  The machine tool further comprises a support body, wherein the support body comprises a Y-axis saddle (7) and a nut.  Note that the nut is fit to the Y-axis ball screw (9) and is provided on the Y-axis saddle [EPO Machine Translation, paragraph 0017].  Noting this, the support body is supported by the bed (specifically supported by the upper part (2) of the bed, and also supported by the lower part (1) of the bed via the upper part (2)), at a position that is located rearward from the table traveling portion (4, 4, 5). This position is considered to be located rearward, since it is located rearward from the portion of the table traveling portion (4, 4, 5) that is located farthest forward along the first axis (X-axis).  Please be advised that the portion of the table traveling portion (4, 4, 5) that is located farthest forward along the first axis (X-axis) is the forward end(s) of the guides rails (4, 4) and ball screw (5) located beneath the upper part (2) of the bed.  Noting this, the support body is supported such that the support body moves along a horizontal second axis (Y-axis), which is orthogonal to the first axis (X-axis).
The machine tool further comprises a machining shaft unit (11) that is supported by the support body, the machining shaft unit (11) including a machining tool (14).  
Lastly, a rear part of the support body, the rear part of the support body being, for example, the Y-axis saddle (7), is provided with a reinforcing curved portion.  This is because a cylindrical quill (13), which is supported by the Y-axis saddle (7), is a curved body that reinforces/supports the machining shaft unit (11) for rotation. 
Additionally/Alternatively, a side part of the support body, the side part being the nut that is provided on the Y-axis saddle, is provided with a reinforcing curved portion.  This is because the Y-axis ball screw (9) is fit to the nut and the Y-axis ball screw (9) is a cylindrical curved body that reinforces/supports the nut as well as the Y-axis saddle (7) attached thereto.

Claim 6:  A portion of the bed, the portion of the bed being the upper part (2) of the bed, includes an overhung part that protrudes toward at least a portion of the table traveling portion (4, 4, 5).  
Figure 2 has been annotated and provided below so as to point out the overhung part. 
Please be advised that the overhung part is simply the portion of the upper part (2) of the bed on which the upper one (8) of two Y-axis guide rails (8, 8) is disposed.

    PNG
    media_image2.png
    616
    631
    media_image2.png
    Greyscale

	
Claim 7:  As can be seen below in annotated Figure 2 of Itabashi, the upper part (2) of the bed includes a front plate that is inclined such that a lower part of the front plate is located rearward from an upper part of the front plate.  Please note that a portion of annotated Figure 2 has been magnified so as to point out in a clearer manner the upper and lower parts of the front plate.

    PNG
    media_image3.png
    715
    749
    media_image3.png
    Greyscale


Claim 8:  The bed, via the upper part (2) thereof, comprises an open portion that opens both upward and inward.  Please note that the open portion is the opening within the upper part (2) of the bed in which the Y-axis ball screw (9) and Y-axis motor (10) are disposed.  Noting this, the nut of the support body is arranged in an inner space of the bed through the open portion.  It is reiterated that the support body comprises the Y-axis saddle (7) and nut, wherein the nut is hingedly fitted to the Y-axis ball screw (9) and is provided on the Y-axis saddle.  As a result of the Y-axis ball screw (9) being disposed within the open portion (see Figures 1 and 2), and because the nut is hingedly fitted to the Y-axis ball screw (9), said nut is also disposed in the open portion, which itself is an inner space the upper part (2) of the bed.

Claim 11:  As can be seen in Figures 1 and 3, the machine tool comprises a first support surface (4, 4) that is arranged on the lower part (1) of the bed, the first support surface (4, 4) extending along a substantially horizontal first axis (X-axis).  Figures 1 and 3 further show a work table (3) that is supported by the first support surface (4, 4) such that the work table (3) moves back and forth along the first axis (X-axis).  
The machine tool further comprises a second support surface (8, 8) that is arranged on an upper part (2) of the bed, the second support surface (8, 8) extending along a substantially horizontal second axis (Y-axis), which extends perpendicular to the first axis (X-axis).
Examiner notes that line 9 of claim 11 sets forth therein, “a machining unit.”  This claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“machining”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a machining unit” in claim 11 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The “machining unit” is interpreted as comprising the following (according to paragraph [0041] of Applicant’s specification), and equivalents thereto.  
[0041] In the present embodiment, the machining unit 15 is configured by, for example, the unit frame 61, the lift frame 71, and the grindstone shaft unit 74.

With respect to the prior art and Itabashi, the machine tool of Itabashi is disclosed as 
comprising a unit frame (7), a lift frame (13), and a grindstone shaft unit (11).  First, note that the unit frame (7) constitutes such, as it is a frame structure for supporting the lift frame (13).  As to the lift frame (13), it constitutes such, since the lift frame (13) is a frame structure that is reciprocally movable along a vertical third axis (Z-axis) and provides for vertical sliding/lifting of the grindstone shaft unit (11).  As to the grindstone shaft unit (11), it (11) constitutes such, since it (11) is a spindle/shaft unit capable of receiving therein and setting in rotation a machining tool (14) such as a grindstone tool.  Together, said unit frame (7), lift frame (13), and grindstone shaft unit (11) form a machining unit (7, 11, 13) that performs the recited function of “machining,” when a given machining tool (14) is mounted thereto, and when the given machining tool (14) is set in rotation such that the cutting portion thereof is brought into operative contact with a workpiece (W).  Thus, it is evident that Itabashi provides disclosure upon a machining unit  (7, 11, 13) that carries out the function specified in line 9 of the claim, said function being “machining,” wherein the machining unit  (7, 11, 13) is configured by the unit frame (7), lift frame (13), and grindstone shaft unit (11).
The machine tool further comprises a third support surface that is arranged at the machining unit  (7, 11, 13), the third support surface extending along the substantially vertical third axis (Z-axis).  Note that the third support surface is embodied as that Z-axis guide means that is provided on a surface of the unit frame (7) [EPO Machine Translation, paragraph 0018].  
Please be advised that the grindstone shaft unit (11) of the machining unit  (7, 11, 13) constitutes a machining shaft unit (11) of the machine tool.  (Please note that Applicant discloses the grindstone shaft unit 74 of Applicant’s machine tool being a machining shaft unit within at least paragraph [0040] of Applicant’s specification).  Noting this, the machining shaft unit (11) is supported by the third support surface via lift frame (13) such that the machining shaft unit (11) moves in a vertical direction along third axis (Z-axis).  As can be seen in Figure 1 of Itabashi, the machining shaft unit (11) includes a machining tool (14) for machining the workpiece (W) on the work table (3).
Lastly, Figure 1 of Itabashi further shows that the second support surface (8, 8) is located at a position higher than the first support surface (4, 4).
Claims 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. Patent No. 4,621,407 A).
Claim 12:  Figure 2 and 3 of Suzuki show a machine tool (10) comprising a bed (11).  As can be seen in Figure 3 of Suzuki, a first support surface is arranged on a front portion (12) of said bed (11), the first support surface extending along a substantially horizontal first axis (X-axis).  
	The machine tool (10) further comprises a work table (13), which is shown as being supported by a first support surface such that the work table (13) moves back and forth along the first axis (X-axis).  Please note that Figure 3 has been annotated and provided below so as to point out the first support surface.  

    PNG
    media_image4.png
    622
    563
    media_image4.png
    Greyscale

Examiner notes that line 10 of claim 12 sets forth therein, “a machining unit.”  This claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“machining”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a machining unit” in claim 12 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The “machining unit” is interpreted as comprising the following (according to paragraph [0041] of Applicant’s specification), and equivalents thereto.  
[0041] In the present embodiment, the machining unit 15 is configured by, for example, the unit frame 61, the lift frame 71, and the grindstone shaft unit 74.

	With respect to the prior art and Suzuki, the machine tool (10) of Suzuki is disclosed as comprising a unit frame (17), a lift frame (42), and a grindstone shaft unit (44).  First, note that the unit frame (17) constitutes such, as it is a frame structure for supporting the lift frame (42) and a machining shaft unit (18) of the machine tool (10).  As to the lift frame (42), it constitutes such, since the lift frame (42) is a frame structure that provides for vertical sliding/lifting of the machining shaft unit (18).  Lastly, the grindstone shaft unit (44) constitutes such, since it (44) is a spindle/shaft unit capable of receiving therein and setting in rotation a machining tool such as a grindstone tool.  Together, said unit frame (17), lift frame (42), and grindstone shaft unit (44) form a machining unit (17, 42, 44) that performs the recited function of “machining,” when a given tool (35) is mounted thereto, and when the given tool (35) is set in rotation such that the cutting portion thereof is brought into operative contact with a workpiece.  Thus, it is evident that Suzuki provides disclosure upon a machining unit (17, 42, 44) that carries out the function specified in line 10 of the claim, said function being “machining,” wherein the machining unit (17, 42, 44) is configured by the unit frame (17), lift frame (42), and grindstone shaft unit (44).
	Noting the above, the machining unit (17, 42, 44) of Suzuki is supported by a second support surface (37) such that the machining unit (17, 42, 44) moves back and forth along a substantially horizontal second axis (Y-axis).  
	With regards to the second support surface (37), it is arranged on a bed body (16) of the bed (11), and it (37) extends along the substantially horizontal second axis (Y-axis), which extends perpendicular to the first axis (X-axis).  This is evident in Figure 3.  
	The machine tool (10) further comprises a third support surface, which is arranged at the machining unit (17, 42, 44), specifically at the lift frame (42) thereof.  Please be advised that the third support surface is embodied as not shown vertically elongated guide rails secured to the rear of the lift frame (42) so as to enable the aforesaid machining shaft unit (18) to vertically reciprocate along a substantially vertical third axis (Z-axis) [column 4, lines 15-25].  Thus, the third support surface extends along the substantially vertical third axis (Z-axis).  Alternatively, the third support surface is embodied as a plurality of grooves guides (41) (please see Figure 5) that extend along the substantially vertical third axis (Z-axis).  
	Regarding the machining shaft unit (18) of the machine tool (10), it (18) is supported by the third support surface (regardless of whether the third support surface is considered to be the vertically elongated guide rails or the plurality of grooves guides (41)) via the lift frame (42), and it (18) includes, via the grindstone shaft unit (44) thereof, the given tool (35) for machining the workpiece on the work table (13).  Please note that in vertically reciprocating along the substantially vertical third axis (Z-axis), said machining shaft unit (18) moves in a vertical direction along the third axis (Z-axis).  
	Lastly, noting that the first support surface is the aforedescribed surface that supports the work table (13) for back and forth movement along the first axis, it is readily apparent in Figure 3 that the second support surface (37) is located at a position higher than the first support surface.  (Applicant is reminded that in annotated Figure 3, which was provided above, the first support surface was pointed out by Examiner).  
Claim 13:  The bed (11) of Suzuki comprises a bed body (16) and a front portion (12).  With respect to the bed body (16), it can be seen in at least Figure 2 of Suzuki that it (16) includes an upper surface (36).  Please note that two support members are arranged on opposite sides of the upper surface (36) of the bed body (16).  Please note that each support member includes one respective second support surface/guide rail (37) and two respective grooved guides (38, 38) (please see Figure 5).  

Claim 14:  Like the second support surface (37), the upper surface (36) of the bed body (16) is located at a position higher than the first support surface.  

Claim 15:  The machine tool (10) of Suzuki includes two second support surfaces (37, 37).  This is readily apparent in Figures 2 and 5.  
	With regards to the machining unit (17, 42, 44), attention is directed to Figure 5, which shows therein the unit frame (17) thereof.  Via the unit frame (17) thereof, the machining unit (17, 42, 44) includes two side members and a support frame.  Annotated Figure 5 has been annotated as provided below so as to point out the two side members.  Please note that each of the side members is supported by a respective one of the two second support surfaces (37, 37).

    PNG
    media_image5.png
    676
    664
    media_image5.png
    Greyscale

	Please be advised that the two side members project laterally outward from the aforesaid support frame.  As such, the support frame is arranged between the two side members.  This is evident in annotated Figure 5, which is provided above.  
	Regarding the third support surface, Examiner reiterates that the third support surface is embodied as a plurality of grooves guides (41), or alternatively, is embodied as vertically elongated guide rails secured to the rear of the lift frame (42).  With respect to the former, the support frame includes the third support surface (plurality of grooves guides (41)) in that the plurality of grooves guides (41) are affixed to the support frame.  This can be seen above in annotated Figure 5 of Suzuki.  With respect to the latter, the support frame includes the third support surface (vertically elongated guide rails) in that the vertically elongated guide rails are received within the confines of the groove guides (41) of the support frame.  
Claim 16:  As broadly claimed, an outer surface of each of the side members is provided with a reinforcing curved portion.  Specifically, a bottom outer surface of each side member is provided with a curved portion in that the bottom outer surface of each side member has affixed thereto two grooved guides (38, 38), wherein each grooved guide (38) has a respective reinforcing curved portion.  Note that the reinforcing curved portion of each grooved guide (38) is the arcuate part (which can be seen in Figure 5) of each grooved guide (38) that interfaces with a respective one of the second support surfaces (37).  

Claim 17:  As can be seen in at least Figures 3 and 5, a portion of the bed (11) supporting the machining unit (17, 42, 44), the portion of the bed (11) being the bed body (16) of the bed (11), includes opposing overhung parts (24, 24) that protrude toward the first support surface.  

Claim 18:  The bed (11) includes an open portion that opens upward, and the support frame is arranged in an inner space of the bed (11) through the open portion.  Please note that Figure 5 has been annotated and provided below so as to point out the open portion and support frame. 

    PNG
    media_image6.png
    676
    596
    media_image6.png
    Greyscale


Claim 20:  A portion of the bed (11) located rearward from the first support surface, the portion of the bed (11) being the bed body (16) of the bed (11), has a smaller width than a length of the first support surface in a direction extending along the first axis (X-axis).  This can be seen on the following page in annotated Figure 3.  

    PNG
    media_image7.png
    697
    700
    media_image7.png
    Greyscale


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP 2007296602 A) in view of Si (China Publication No. CN 203228066 U).
Please be advised that an EPO Machine Translation of Si is relied upon below.  This EPO Machine Translation has been provided with this office action.
Claim 9:  Itabashi does not disclose the machine tool as comprising, “an adjustment member arranged at a lower part of the bed, wherein the adjustment member includes two first thread bodies fixed to the bed, the two first thread bodies being arranged coaxially to be opposed to each other, and a second thread body including an operation part and two threaded parts respectively arranged at opposite ends of the operation part and coupled to the first thread bodies.”
	Figure 1 of Si; however, shows a base/bed (5) of a CNC machine tool at which an adjustment member is arranged at a lower part thereof.  The adjustment member is shown in Figure 1 as having two first thread bodies (1+2, 4) that are fixed to the bed (5), as broadly claimed.  While an upper first thread body (4) is directly fixed to the bed (5), a lower first thread body (1+2) is shown as being fixed to the bed (5) via a second thread body (3).  Please be advised that the lower first thread body (1+2) includes a leg (1) to which a hexagonal nut (2) is clamped.  As to the second thread body (3), it includes an operation part in the form of a milled flat structure that can be moved by an operator via a wrench [EPO Machine Translation, paragraphs 0018-0020].  Moreover, since the second thread body (3) is a double-ended screw [EPO Machine Translation, paragraph 0018], said second thread body (3) has two threaded parts.  Please note that the two threaded parts are arranged at opposite ends of the operation part and are coupled to the upper (4) and lower first end thread bodies (1+2).  With this adjustment member of Si, levelness of the machine tool can be ensured [EPO Machine Translation, paragraph 0021].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced each of the three legs (15, 15, 15) of Itabashi with a respective adjustment member of Si, noting that each adjustment member of Si comprises a respective leg (1), so as to provide the advantage of ensuring levelness of the machine tool of Itabashi by means of the adjustment members of Si.  Please note that in making this modification, one adjustment member of Si, and thus one leg (1) of each adjustment member of Si, will be disposed at each of the three positions (A, A, A) that the legs (15, 15, 15) of Itabashi previously occupied.  

Claim 10:  As was advised above in the rejection of claim 9, in modifying Itabashi with Si, one adjustment member of Si, and thus one leg (1) of each adjustment member of Si, will be disposed at each of the three positions (A, A, A) that the legs (15, 15, 15) of Itabashi previously occupied.  As such, one adjustment member of Si and the leg (1) thereof will be disposed at the position (A) on a seat surface (17) of the bottom surface of Itabashi.  (Please see Figure 4 of Itabashi for seat surface 17).  As such, the one adjustment member, and the leg (1) thereof, is disposed at the position (A) on the seat surface (17) that the rear leg (15) of Itabashi previously occupied before modification.  
Due to being disposed at this position (A), the one adjustment member is located below the center of the table traveling portion (4, 4, 5) in the (vertical) longitudinal direction, wherein the ball screw (5) is the center of the table traveling portion (4, 4, 5).  (As was explained above in the rejection of claim 3, the ball screw (5) is the center of the table traveling portion (4, 4, 5), because the ball screw (5) is located between the two guides rails (4, 4) of the table traveling portion (4, 4, 5) with respect to a horizontal direction extending along the second axis (Y-axis)).  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Comment

A thorough search has been conducted re: the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claim 2, Examiner notes that no indication regarding the allowability of the subject matter of claim 2 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, particularly given that it is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722